Citation Nr: 0434366	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-02 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include chronic obstructive pulmonary disease 
(COPD) and asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife, and appellant's son


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from August 1941 to 
January 1946. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

It is pointed out that in September 1998, the Board denied 
entitlement to service connection for a respiratory 
disability as a residual of mustard gas or Lewisite exposure.  
However, the Board did not consider the respiratory claim on 
a direct basis in this decision.

In its December 2001 rating decision, the RO did not address 
the issue of entitlement to service connection for chronic 
obstructive pulmonary disease (COPD) and asthma, claimed as 
respiratory problems on a direct basis.  However, the August 
2002 statement of the case is noted to have discussed this 
matter on a direct basis as well as secondary to mustard gas 
or Lewisite exposure in the reasons and bases.  Therefore, as 
the issue of entitlement to direct service connection for 
COPD and asthma, claimed as respiratory problems has never 
been the subject to a prior final denial, it shall be 
adjudicated on the merits.  

In a March 2003 decision, the Board reopened and denied the 
veteran's claim of service connection for a respiratory 
disorder as a residual of exposure to mustard gas or 
Lewisite.  The Board undertook additional development of the 
issue currently on appeal, entitlement to direct service 
connection for COPD and asthma, claimed as respiratory 
problems.  In July 2003, the Board remanded the veteran's 
claim.  



FINDINGS OF FACT

1.  The veteran's respiratory disorders, specifically his 
COPD, are the result his tobacco use and smoking, which began 
prior to service.  

2.  The veteran does not have asthma.  


CONCLUSION OF LAW

Service connection for a respiratory disability, to include 
COPD and asthma is denied.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that at induction in August 
1941, lungs were normal.  In August 1943, a 10-year history 
of asthma was noted, but no evidence of asthma was found on 
examination.  The January 1946 separation examination was 
negative for any findings of lung problems.

A VA examination from October 1992 shows a diagnosis of 
chronic obstructive pulmonary disease with bronchitis.  

The report of a December 1992 VA general examination showed 
that the veteran had chronic obstructive pulmonary disease 
with pulmonary function tests showing evidence of mild 
disease.  

A January 1995 private treatment record reveals that the 
veteran was treated for bronchitis.

The report of a February 1998 VA examination reveals a 
history given by the veteran of having noticed shortness of 
breath on exertion about two years ago, with a history of 
smoking given since his teenage years.  He gave a history of 
being diagnosed with COPD and asthma and was said to be on an 
inhaler.  On physical examination, he exhibited slightly 
distant breath sounds, with his chest clear to auscultation 
and percussion.  The diagnosis was asthma, COPD under 
treatment.

The veteran testified at a June 1998 Travel Board hearing.  
The veteran testified about breathing problems he 
experienced, especially after having been exposed to certain 
gases in training exercises.

Evidence received after the Board's September 1998 denial 
includes a November 1998 private hospital record showing 
treatment for chronic lung disease, including emphysema and 
chronic bronchitis.

In a December 1998 letter, a private doctor stated that the 
veteran had been this doctor's patient since May 1992 and 
that he had a history of COPD and episodes of acute 
bronchitis.  

VA treatment records from 2000 to 2002 show continued 
treatment for respiratory problems.  In March 2000 the 
veteran was treated for COPD and urged to quit smoking.  He 
continued to be followed up for his COPD in May 2000 and 
January 2001 and was still smoking.  In May 2002 he was noted 
to have quit smoking.  He continued to be treated for COPD in 
June 2002.

In May 2002 the veteran testified at a hearing before a DRO.  
He repeated his assertions that he was exposed to mustard gas 
for at least 30 seconds in a military training exercise.  He 
indicated this took place at Fort Wheeler in 1941 and also 
testified about being stationed at Fort Hauchuca and Fort 
Clifford.  He testified that he was treated in the service 
for respiratory problems and that he continues to have COPD 
and asthma.

The veteran underwent a VA examination in March 2004.  The 
examiner commented that the veteran was a smoker from age 16 
prior to service.  He further noted that the veteran told 
doctors in the Army while he was stationed in California that 
he had asthma prior to service.  The veteran described his 
post-service occupations as working at a grocery store, then 
working for American Airlines loading, packing, and as a 
baggage clerk.  He also described working in a large hangar, 
which was not a heavy dust environment, and then working as a 
cab driver and truck driver.  He also described working in a 
textile mill as a maintenance man cleaning day and night 
shifts.  He stated that he first was treated for COPD in 
1982.  Regarding asthma, the veteran reported that he had not 
had flares of asthma since his youth.  Diagnoses were 
moderate emphysematous COPD; coronary artery disease; and, 
68-69 year history of tobacco use.  The examiner commented 
that the veteran's COPD was not at least as likely as not 
caused nor aggravated by his military service.  He stated 
that it was much more probably linked to the veteran's 
smoking history for approximately 68-69 years.  


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated from February 2004, the RO 
informed the veteran what type of evidence he would have to 
submit to establish service connection for a disability.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In the February 2004 
VCAA letter, the RO informed the veteran that the RO would 
get such things as medical records from VA hospitals or from 
the Social Security Adminstration and that it would obtain 
private medical records if the veteran returned a completed 
VA Form 21-4142.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2003).  The 
February 2004 letter told the veteran to complete a VA Form 
21-4142 for each provider he had seen, and to tell the RO 
where he had been treated for his condition.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  The February 2004 letter requested that the veteran 
provide any evidence or information pertaining to his appeal.  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision, it is determined that he is not prejudiced by such 
failure.  VA has consistently asked the veteran for 
information about where and by whom he was treated for his 
respiratory disorders throughout the more than 3 years that 
his claim has been adjudicated.  The veteran stated that he 
was treated at the VA Medical Center in Fayetteville, and his 
treatment records have been obtained.  

As there are no outstanding records to obtain, the veteran 
was not prejudiced by the timing of the notices contained in 
the February 2004 VCAA letter.  Following that letter, the 
development of the claim continued, and, in September 2004, 
the claim was reviewed and the veteran was sent a 
supplemental statement of the case.  As a result, the veteran 
was provided the required notices and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet.App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, the 
information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A.  § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim. 



Analysis

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  The mere fact of an in-
service injury is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d). 

As noted in the introduction, the Board denied the veteran's 
claim of service connection for respiratory disorder as a 
residual of exposure to mustard gas or Lewisite in a March 
2003 decision.  Therefore, the current claim will be limited 
to consideration of whether service connection for a 
respiratory disability on a direct basis is warranted.  

The evidence shows that since 1992, the veteran has been 
variously diagnosed with COPD, asthma, and bronchitis.  At 
the veteran's most recent examination in March 2004 (when the 
examiner was asked to identify any current respiratory 
disorders found on examination), the examiner diagnosed the 
veteran only with COPD.  The examiner did not diagnose the 
veteran with asthma; rather the examiner noted the veteran's 
own statement that he had not had flares of asthma since his 
youth.  

The veteran's representative argued in the December 2004 
brief that the claim should be remanded so that a physician 
could comment on whether the veteran's asthma was related to 
service.  However, as noted above, at the March 2004 
examination, the examiner reviewed the claims file, and did 
not diagnose the veteran with asthma.  She only diagnosed the 
veteran with COPD, and specifically noted the veteran's 
statement that he had not had flares of asthma since his 
youth.  Therefore, although a VA examiner diagnosed the 
veteran with asthma in February 1998, the most current VA 
examination did not find asthma.  Thus, it must be concluded 
that the veteran does not have asthma, and the analysis of 
the veteran's claim will focus on whether the veteran's COPD 
is related to service, or in the alternative, whether it was 
aggravated by service.  

The service medical records do not show that the veteran was 
diagnosed with COPD or any other respiratory disorders.  
While it is true that a service medical record in August 1943 
noted a 10-year history of asthma, no evidence of asthma was 
found on examination.  Also, at the separation examination in 
January 1946, no lung problems were found.  The first 
evidence of a lung problem is not until 1992, when the 
veteran was diagnosed with COPD and bronchitis.  Regarding 
the etiology of the veteran's COPD, the VA examiner in March 
2004 specifically commented that it was not at least as 
likely as not caused or aggravated by military service.  The 
examiner stated that it was much more probably linked to the 
veteran's smoking history, which began prior to service.  

In short, the preponderance of the evidence is against the 
veteran's claim.  The evidence shows that the veteran's COPD 
developed many years after service, and is not related to 
service.  Although the veteran claims that his current 
respiratory disorders developed or were aggravated by 
service, he is not a medical professional who can make such a 
determination.  The veteran is competent to describe symptoms 
he had during service, but as a layperson, he is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a respiratory 
disability, to include COPD and asthma, must be denied.  38 
U.S.C.A §5107 (West 2002).


ORDER

Entitlement to service connection for a respiratory 
disability, to include COPD and asthma, is denied.







	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



